Citation Nr: 1529423	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-04 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder  not otherwise specified, also claimed as PTSD and manic depression (hereinafter, "anxiety disorder").

3.  Entitlement to service connection for a nerve condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, regardless of the determinations reached by the RO in January 2013 with respect to whether new and material evidence has been received to reopen the back claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In a January 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  The Veteran subsequently withdrew his hearing request in March 2014.  38 C.F.R. § 20.704.  

The issues of entitlement to an increased initial rating for an anxiety disorder       and entitlement to service connection for a nerve condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO denied the Veteran's claim for service connection for a low back disability; the Veteran did not appeal or submit new and material evidence during the appeal period.

2.  The evidence added to the record since the March 2008 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014);  38 C.F.R. § 20.302 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a November 2011 letter.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs) and post-service VA treatment records.

As new and material evidence has not been submitted to reopen the Veteran's claim for service connection for a low back disability, the duty to assist by obtaining a new medical examination and opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice 
to the Veteran.  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's claim for service connection for a low back disability was most recently denied in a March 2008 rating decision.  The Veteran did not appeal        the rating decision, nor did he submit relevant evidence within one year of that decision, therefore the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished     fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist.  Id. 

VA must review all of the evidence submitted since the last final rating decision    to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the March 2008 rating decision included STRs, lay statements, and a VA examination report.  Service connection was denied in that rating decision because there was no evidence showing that the Veteran had a chronic back disability in service or a current disability.

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim for service connection for a low back disability.

The evidence received since the prior final denial includes VA treatment records, VA psychiatric examination reports, and lay statements.  The evidence does not contain any complaints of or treatment for a back disability in service, diagnoses   of a current back disability, or medical opinion related to that condition.  Although the Veteran has consistently reported in his lay statements that he continues to experience back pain, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, his reports of back pain and treatment for back pain, without a diagnosis of any back disorder, is cumulative of evidence reviewed and considered in the prior denial.  

In short, as the evidence submitted since the prior final denial does not relate to a bases of that denial, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claim for service connection for a low back disability is not reopened.  Thus, the appeal is denied.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for a low back disability, the benefit-of-the-doubt doctrine is not applicable as to that claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for a low back disability is not reopened, and the benefit sought on appeal is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the anxiety disorder and nerve claims.

The Veteran was last afforded an examination for his service-connected anxiety disorder in January 2013.  Subsequently, in a March 2015 appellate brief, the Veteran's representative reported that the symptoms of his anxiety disorder 
had worsened since that examination.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's anxiety disorder, and that it has been over two years since the Veteran was last examined, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Regarding the Veteran's claim for service connection for a nerve condition, the RO conceded exposure to Agent Orange in the November 2013 Statement of the Case.  The Veteran's separation examination from March 1968 indicates that his neurologic system was within normal limits when he separated from service.  Thereafter, a VA treatment record from March 2012 reflects that the Veteran was diagnosed with median nerve neuropathy in July 2007.  Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim to address whether the Veteran's median nerve neuropathy is directly related to his exposure to herbicides in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, as the July 2007 record diagnosing the Veteran with median nerve neuropathy is not of record, that treatment record should be obtained and associated with the claims file.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Associate treatment records from July 2007 to include any nerve studies and updated VA treatment records dating since January 2013 with the claims file.

2. After the above development has been completed to the extent possible, schedule the Veteran for a VA peripheral nerves examination to obtain an opinion.  The claims file must be reviewed by the examiner in conjunction with the examination.

After reviewing the claims file and examining the Veteran, the examiner should note all current peripheral nerve conditions and respond to the following:

a. Is it at least as likely as not that the Veteran's peripheral nerve condition is related to his service, to include his exposure to Agent Orange therein?

b. The examiner should explain the reasons for the conclusion reached.  While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering     the opinion, the rationale cannot rely solely on the fact that VA has not included late onset peripheral neuropathy in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's peripheral nerve condition, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to Agent Orange in Vietnam.  

3. Schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected anxiety disorder.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should indicate the impact of the disorder on the Veteran's occupational and social functioning.

4. After undertaking the development above, the Veteran's claims should be readjudicated.  If            the benefits sought on appeal remain denied, the appellant and his representative should be furnished   a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


